       Case:19-04547-BKT13
     B2030                       Doc#:37-1
           (Form 2030) (12/15) Doc#:1
        Case:19-04547-13                     Filed:02/11/20
                                      Filed:08/09/19         Entered:02/11/20
                                                       Entered:08/09/19       16:40:21
                                                                        18:24:21        Desc:
                                                                                  Desc: Main
                                                     Exhibit A - Disclosure
                                                        Document       Page Page  1 of 3
                                                                            73 of 75
                                      United States Bankruptcy Court
                                                                 District of Puerto Rico
                                               __________________________________
     In re   GIOVANNI MARIN IRIZARRY & WALESKA OLIVO SANTIAGO

                                                                                                             Case No. _______________

    Debtor                                                                                                            13
                                                                                                              Chapter________________

                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

    1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
       above named debtor(s) and that compensation paid to me within one year before the filing of the
       petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
       the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

    FLAT FEE
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . $______________
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
✔    RETAINER
                                                                                                                         190.00
          For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                         250.00
          The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . . $______________
          [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
          approved fees and expenses exceeding the amount of the retainer.

    2. The source of the compensation paid to me was:
                 Debtor                                 Other (specify)

    3. The source of compensation to be paid to me is:
                 Debtor                                 Other (specify)

    4.         I have not agreed to share the above-disclosed compensation with any other person unless they
         are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who
    are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
    of the people sharing the compensation is attached.
    5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
       bankruptcy case, including:
         a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
            whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
            required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
            adjourned hearings thereof;
  Case:19-04547-BKT13
   Case:19-04547-13 Doc#:1 Doc#:37-1    Filed:02/11/20
                                Filed:08/09/19          Entered:02/11/20
                                                  Entered:08/09/19       16:40:21
                                                                   18:24:21        Desc:
                                                                             Desc: Main
 B2030 (Form 2030) (12/15)  Exhibit A - Disclosure   Page
                                Document Page 74 of 75    2 of 3
      d. [Other provisions as needed]
The fee agreement between THE BATISTA LAW GROUP, PSC and debtor(s) provides for fees to be billed at the standard rate of $250.00 per hour
for services performed by Jesus E. Batista. Matters attended by associate attorneys will be charged at the rate of $200.00, and matters attended by
paralegal staff and/or in-house accountant at the rate of $100.00 per hour. Expenses will be charged at their cost/price. The fees were collected by
THE BATISTA LAW GROUP, PSC. and undersigned counsel has not been paid any of these fees.




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
This agreement does not include any work in local state courts, administrative court or any other forum other than the bankruptcy court.
Case:19-04547-BKT13 Doc#:37-1
 Case:19-04547-13 Doc#:1          Filed:02/11/20
                         Filed:08/09/19           Entered:02/11/20
                                            Entered:08/09/19       16:40:21
                                                             18:24:21        Desc:
                                                                       Desc: Main
                      Exhibit A - Disclosure
                         Document Page 75 of 75Page 3 of 3



                                             CERTIFICATION
        I certify that the foregoing is a complete statement of any agreement or arrangement for
            payment to me for representation of the debtor(s) in this bankruptcy proceeding.

        08/09/2019                        /s/ Jesus Batista, 227014
      _____________________              _________________________________________
      Date                                      Signature of Attorney
                                          The Batista Law Group, PSC
                                         _________________________________________
                                              ​Name of law firm
                                          P.O. Box 191059
                                          San Juan, PR 00918
                                          787-620-2856
                                          jeb@batistasanchez.com
